DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/21 has been entered.
Response to Amendment
In response to Applicant’s amendment, filed 8/10/2021, claims 1, 8-9, 12, 18-19, and 21 are amended, claims 5-7 and 15-17 were previously canceled, and no new claims have been added. Therefore, claims 1-4, 8-14, and 18-21 are currently pending in the application. 
The Applicant’s amendment to the specification has overcome each and every drawing objection previously set forth in Final Rejection mailed 6/15/2021 (hereinafter referred to as “Final Rejection”). Therefore, each and every drawing objection previously set forth in the Final Rejection is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in Final Rejection. Therefore, each and every claim objection previously set forth in the Final Rejection is withdrawn.
The Applicant’s amendment to the claims have overcome each and every 35 U.S.C. 112(b) rejection previously set forth in the Final Rejection. Therefore, each and every rejection under 35 U.S.C. 112(b) is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 7/19/2021, with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1-3, 8, and 10 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1-3, 8, and 10 has been withdrawn. 
Applicant’s arguments, see page 13, filed 7/19/2021, with respect to the 35 U.S.C. 103 rejection of claims 12 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 12 has been withdrawn. 
Applicant’s arguments, see page 13, filed 7/19/2021, with respect to the 35 U.S.C. 103 rejection of claims 21 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 21 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bentley Olive on 10/15/2021.
The application has been amended as follows: 
Claim 1, line 12 has been amended to recite “wherein each of the three arms includes a proximal end and a distal end,
Claim 1, line 14 has been amended to recite “wherein [the] one of the three arms”.
Claim 8, lines 1-2 has been amended to recite “[wherein each of the three arms includes a proximal and a distal end,] wherein the three arms are”.
Claim 9, line 1 has been amended to recite “The connector of claim [5] 1,”.
Claim 9, lines 1-2 has been amended to recite “[wherein each of the three arms includes a proximal and a distal end,] wherein the three arms are”.
Claim 12, line 15 has been amended to recite “wherein each of the three arms includes a proximal end and a distal end, wherein the three arms are each”.
Claim 12, line 17 has been amended to recite “wherein [the] one of the three arms”.
Claim 18, line 1-2 has been amended to recite “[wherein each of the three arms includes a proximal and a distal end,] wherein the three arms are”.
Claim 19, line 1-2 has been amended to recite “[wherein each of the three arms includes a proximal and a distal end,] wherein the three arms are”.
Claim 21, line 10 has been amended to recite “wherein the three arms”.
Claim 21, line 13 has been amended to recite “wherein each of the three arms includes a proximal end and a distal end, wherein the three arms are each”.
Claim 21, line 16 has been amended to recite “wherein [the] one of the three arms”.
Allowable Subject Matter
Claims 1-4, 8-14, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, while Potter et al. (US 2005/0010238) teaches a connector for a medical device comprising a body and a clip, as well as other limitations of claim 1, Potter is silent with regards to the clip comprising three arms as claimed. The closest prior art that teaches a clip comprising 
As to claim 12, while Potter et al. (US 2005/0010238) in view of Mottola et al. (US 2019/0167967) teaches a system comprising a sheath, a connector comprising a body and a clip, as well as other limitations of claim 12, Potter is silent with regards to the clip comprising three arms as claimed. The closest prior art that teaches a clip comprising three arms is Elton et al. (US 2010/0007134) (See Fig. 1-14c and more specifically Fig. 6b). However, Elton et al. fails to teach a clip attached to the body and comprising three arms disposed around the first opening for holding to sides of the hemostasis valve when the body and the hemostasis valve are arranged in the at least one position, wherein the three arms each define a finger for grasping to a feature on the hemostasis valve to hold the clip to the hemostasis valve when the body and the hemostasis valve are arranged in the at least one position, wherein the three arms are each flexible at the proximal end for movement of their respective distal end when force is applied to their respective distal end, and wherein the one of the three arms comprises a protrusion that extends 
As to claim 21, while Potter et al. (US 2005/0010238) in view of Mottola et al. (US 2019/0167967) teaches a method comprising providing a system comprising a connector comprising a body and a clip, as well as other limitations of claim 21, Potter is silent with regards to the clip comprising three arms as claimed. The closest prior art that teaches a clip comprising three arms is Elton et al. (US 2010/0007134) (See Fig. 1-14c and more specifically Fig. 6b). However, Elton et al. fails to teach a clip attached to the body and comprising three arms disposed around the first opening for holding to sides of the hemostasis valve when the body and the hemostasis valve are arranged in the at least one position, wherein the three arms each define a finger for grasping to a feature on the hemostasis valve to hold the clip to the hemostasis valve when the body and the hemostasis valve are arranged in the at least one position, wherein the three arms are each flexible at the proximal end for movement of their respective distal end when force is applied to their respective distal end, and wherein the one of the three arms comprises a protrusion that extends away from the finger for releasing the finger from the hemostasis valve upon outward deflection of the protrusion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783